Case: 22-2133     Document: 28           Page: 1        Filed: 11/18/2022




            NOTE: This order is nonprecedential.

   United States Court of Appeals
      for the Federal Circuit
     UNITED THERAPEUTICS CORPORATION,
                  Appellant

                                   v.

           LIQUIDIA TECHNOLOGICS, INC.,
                      Appellee


                             2022-2133


     Appeal from the U n i t e d S t a t e s Patent and Trademark
 Office, Patent Trial and Appeal Board in IPR2020-00770.
            --------------------------------------------------

           LIQUIDIA TECHNOLOGICS, INC.,
                      Appellant

                                    v.


     UNITED THERAPEUTICS CORPORATION,
                  Appellee


                              2022-2174
Case: 22-2133    Document: 28     Page: 2    Filed: 11/18/2022




 2                                    BRUMFIELD V. IBG LLC



     Appeal from the U n i t e d S t a t e s Patent and Trademark
 Office, Patent Trial and Appeal Board in IPR2020-00770.

                        ON MOTION


                          ORDER
     Upon consideration of the party’s motion to voluntarily
 dismiss Appeal No. 2022-2174,

     IT IS ORDERED THAT:
    (1) The motion is granted. Appeal No. 2022-2174 is
 DISMISSED under Fed. R. App. P. 42 (b).
    (2) Each side shall bear their own costs with respect to
 Appeal No. 2022-2174.
    (3) Appeal No. 2022-2174 is deconsolidated from
 Appeal No. 2022-2133, and the revised caption is reflected
 above.



 November 18, 2022                  FOR THE COURT
      Date

                                    /s/ Peter R. Marksteiner
                                    Peter R. Marksteiner
                                    Clerk of Court



 ISSUED AS A MANDATE (only as to Appeal No.
 2022-2174): November 18, 2022